650 S.E.2d 596 (2007)
RICHARDSON
v.
BANK OF AMERICA.
No. 240PA07.
Supreme Court of North Carolina.
August 7, 2007.
Amy Pritchard Williams, Charlotte, Walter E. Dellinger, III, Washington, DC, McGlinchey Stafford, Anthony J. Rollo, Daniel T. Plunkett, New Orleans, LA, for NationsCredit Financial.
John Alan Jones, G. Christopher Olson, Raleigh, for Richardson, et al.
Burley B. Mitchell, Jr., Jack L. Cozort, Eileen R. Youens, Raleigh, for N.C. Chamber.
Reed Johnston, Jr., Greensboro, for Consumer Credit Industry Association.
Prior report: ___ N.C.App. ___, 643 S.E.2d 410.
The following order has been entered on the motion filed on the 3rd day of August 2007 by Defendant for Extension of Time to File Brief:
"Motion Allowed. Defendant (Nations Credit) shall have up to and including the 10th day of September 2007 to file and serve his/her brief with this Court. By order of the Court in conference this the 7th day of August 2007."